Case 1:20-cv-01311-JRS-MJD Document 34 Filed 09/09/21 Page 1 of 7 PageID #: 116




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 PIERRE Q. PULLINS,                             )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )     No. 1:20-cv-01311-JRS-MJD
                                                )
 MYLA ELDRIDGE in her capacity of               )
 Secretary,                                     )
 MARION COUNTY ELECTION BOARD,                  )
 INDIANA ELECTION COMMISSION,                   )
 MARION COUNTY CLERK,                           )
 CITY OF INDIANAPOLIS,                          )
 STATE OF INDIANA,                              )
                                                )
                            Defendants.         )

         ORDER ON PLAINTIFF'S MOTION TO ENJOIN DEFENDANTS

    Pierre Q. Pullins ("Mr. Pullins"), pro se, alleges that he is the victim of a decades-

 long political conspiracy.     Mr. Pullins alleges that the clerks of Marion County,

 Indiana, falsified his vote totals when he was a candidate in the Democratic primaries

 for Indiana's Seventh Congressional District. (Am. Compl., ECF No. 14.) While Mr.

 Pullins named several government entities as Defendants in his complaint, (id.), he

 currently moves for a preliminary injunction ("Motion") against only three of them:

 (1) the current clerk of Marion County, Myla Eldridge; (2) the City of Indianapolis;

 and (3) Marion County, Indiana (collectively "Present Defendants"). (Mot. to Enjoin,

 ECF No. 12.) For the following reasons, the Court denies Mr. Pullins's Motion.




                                            1
Case 1:20-cv-01311-JRS-MJD Document 34 Filed 09/09/21 Page 2 of 7 PageID #: 117




                                      I. Background

    Indiana has nine congressional districts. The Seventh Congressional District is

 located entirely within Marion County and represents a large part of Indianapolis.

 Under Indiana law, the district's primary and general elections are overseen by the

 Marion County Election Board ("Election Board"). See Ind. Code § 3-6-5-14(a). The

 Election Board consists of three people: the Marion County Clerk and two appointees.

 Ind. Code § 3-6-5-2. The Election Board has a website, where it lists the results of

 past elections and provides voter information.       Marion County Election Board,

 https://www.indy.gov/agency/marion-county-election-board (last visited August 30,

 2021). The Court assumes that for all relevant years here, the Election Board has

 overseen the Democratic primaries for the Seventh Congressional District.

    The following background is drawn from the Amended Complaint, (Am. Compl.,

 ECF No. 14), which, though filed after the instant motion, is the operative complaint.

 Mr. Pullins has campaigned in the Democratic primary for the Seventh Congressional

 District every election year since 2006. He alleges that during each of his runs, the

 Marion County Clerks falsified the vote totals for his candidacy. (Id. 2-3.) Mr. Pullins

 claims that in 2010, the Marion County Clerk's Office removed the 2006 election

 results from the Election Board's website. (Id. at 2.) According to Mr. Pullins, those

 results were kept off the website from 2010 until late September 2020, when those

 pages started to be "corrected or 'fixed.'" (Am. Compl. 2, ECF No. 14.) Mr. Pullins

 "believes" that Office's handling of the webpage "is also a crime." (Id.)




                                            2
Case 1:20-cv-01311-JRS-MJD Document 34 Filed 09/09/21 Page 3 of 7 PageID #: 118




    Shortly thereafter, Mr. Pullins filed this Motion. (Mot. to Enjoin, ECF No. 12.)

 He seeks two injunctions: a mandatory injunction ordering Present Defendants to

 restore the Election Board's website to its "position at the beginning of May 1, 2020"—

 thereby removing the now-visible 2006 election results—and a prohibitory injunction

 barring Present Defendants from changing any webpages on the Election Board's

 website which "concern[] the reporting of the 2006 election result totals." (Id.) His

 Motion is narrow—it only concerns the webpages related to the 2006 election results.

    One final note: none of the parties were required to file briefs on this Motion, see

 S.D. Ind. L.R. 65-2(a), and no one has. Thus, with the time for filing briefs having

 passed, the Court takes the Motion at face value and considers it along with Mr.

 Pullins's other pleadings, as he is a pro se litigant. Erickson v. Pardus, 551 U.S. 89,

 94 (2007) (pro se filings must be evaluated liberally).

                                 II. Standard of Review

    Preliminary injunctions are extraordinary remedies. Winter v. Nat. Ress. Def.

 Council, Inc., 555 U.S. 7, 24 (2008). A request for a preliminary injunction has two

 steps.   First, "[a] party seeking a preliminary injunction must satisfy all three

 requirements in the threshold phase by showing that (1) it will suffer irreparable

 harm in the period before the resolution of its claim; (2) traditional legal remedies are

 inadequate; and (3) there is some likelihood of success on the merits of the claim."

 HH-Indianapolis, LLC v. Consol. City of Indianapolis & Cnty of Marion, Ind., 889

 F.3d 432, 437 (7th Cir. 2018) (quotations omitted) (citing Girl Scouts of Manitou

 Council, Inc. v. Girl Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008)).



                                            3
Case 1:20-cv-01311-JRS-MJD Document 34 Filed 09/09/21 Page 4 of 7 PageID #: 119




 The movant bears the burden of showing that a preliminary injunction is warranted.

 Harlan v. Scholz, 866 F.3d 754, 758 (7th Cir. 2017) (citing Mazurek v. Armstrong, 520

 U.S. 968, 972 (1997)). Satisfying the "likelihood of success" standard requires a

 "strong showing that normally includes a demonstration of how the applicant

 proposes to prove the key elements of its case." Tranchita v. Callahan, 511 F. Supp.

 3d 850, 864 (N.D. Ill. 2021) (quotations removed) (quoting Ill. Republican Party v.

 Pritzker, 973 F.3d 760, 762–63 (7th Cir. 2020)).

    If a plaintiff makes such a showing, "the court must then weigh the harm the

 plaintiff will suffer without an injunction against the harm the defendant will suffer

 with one." Harlan, 866 F.3d at 758 (citing Ty, Inc. v. Jones Grp., Inc., 237 F.3d 891,

 895 (7th Cir. 2001)). The court must also consider whether the public interest would

 be served by the injunction. Ty, 237 F.3d at 895. The court "weighs all of these

 factors, sitting as would a chancellor in equity, when it decides whether to grant the

 injunction." Id. (quotations omitted) (quoting Abbot Lab'ys v. Mead Johnson & Co.,

 971 F.2d 6, 12 (7th Cir. 1992)). This includes looking to the traditional maxims used

 in the courts of equity. See 11A Charles Alan Wright & Arthur R. Miller, Federal

 Practice and Procedure § 2942 (3d ed. 2021) (illustrating how the history of equity

 plays a role in evaluating injunctions).

                                      III. Discussion

    Here, the Motion does not demonstrate any of the elements for a preliminary

 injunction. Common Cause Ind. v. Lawson, 978 F.3d 1036, 1039 (7th Cir. 2020)

 (setting out the preliminary injunction standard). First, the Court cannot divine how



                                            4
Case 1:20-cv-01311-JRS-MJD Document 34 Filed 09/09/21 Page 5 of 7 PageID #: 120




 Mr. Pullins will irreparably be harmed before his claims are resolved. Indeed, there

 is no pending or impending election.        Second, his prayer for monetary relief

 undermines any finding that traditional legal remedies are inadequate. Third, the

 Court does not see a likelihood of success on the merits here. Mr. Pullins has cited

 no authority, and the Court is not aware of any, that would not allow changes to the

 website.

    Looking beyond the Motion, to the Amended Complaint, it is equally apparent

 that Mr. Pullins faces challenges to succeeding on the merits of the underlying claims.

 Mr. Pullins has not illustrated how the facts alleged would meet the key elements of

 any of the pleaded causes of action. His Amended Complaint broadly states that the

 Defendants have violated three different federal laws: the Voting Rights Act; 42

 U.S.C. § 1985; and 18 U.S.C. § 1519. (Am. Compl. 2, ECF No. 14.) He also pleads

 that the Defendants have engaged in election fraud, conspiracy, and "political

 persecution." (Id. at 2, 4-5.) But nowhere does Mr. Pullins show—and the Court is

 unable to see—how taking down the 2006 election results webpages, or how restoring

 them in 2020, violates these laws. While Mr. Pullins is permitted to have his Motion

 stand on its own, his Motion to change the website today does not make any legal

 arguments. In sum, either looking at the requested relief in the Motion or in the

 Amended Complaint, Mr. Pullins has not met his burden.

    Even if the Court could get to the balancing analysis, Mr. Pullins's Motion does

 not warrant relief because it is unclear. The title of his Motion seeks to prevent

 Present Defendants from "making changes" to the website, but the body of his Motion



                                           5
Case 1:20-cv-01311-JRS-MJD Document 34 Filed 09/09/21 Page 6 of 7 PageID #: 121




 asks for the website to be "restore[d]." (Mot. to Enjoin, ECF No. 12.) So, while the

 Motion seeks to enjoin any changes to the website concerning the 2006 election

 results, it is unclear whether Mr. Pullins wishes the 2006 election results to be made

 available on the website, or to be removed from the website at this time. Construing

 the Amended Complaint liberally, for example, the Court discerns his prayer for relief

 as stemming from the allegedly fraudulent "removal of the 2006 election result totals

 from the Marion County Election Board's website . . . and . . . the disabling of the site

 so that none of the vote totals can be seen." (Am. Compl. 6, ECF No. 14.) This would

 indicate that he has been injured by the removal of those results from view. However,

 his Motion asks to have the website returned to the very state of which he complains.

 Not only does this request seem contradictory to his claims in the Amended

 Complaint, but it is, as best the Court can determine, only tangentially related to the

 claims therein relating to the 2006 election results, namely: (1) his claim that

 removing the 2006 election results was unlawful, and (2) his claim that the 2006

 election results were themselves fraudulent.

    Any request for a preliminary injunction must necessarily be tied to the plaintiff's

 claims. See De Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945) (“A

 preliminary injunction is always appropriate to grant intermediate relief of the same

 character as that which may be granted finally.” ); Devose v. Herrington, 42 F.3d 470,

 471 (8th Cir. 1994) (“[A] party moving for a preliminary injunction must necessarily

 establish a relationship between the injury claimed in the party's motion and the

 conduct asserted in the complaint.”). Thus, if the request in the Motion is unrelated



                                            6
Case 1:20-cv-01311-JRS-MJD Document 34 Filed 09/09/21 Page 7 of 7 PageID #: 122




 to the claims in the Amended Complaint, that alone would be grounds to deny the

 Motion. But, given the lack of clarity and the need to construe pro se filings broadly,

 the Court has conducted the above analysis under the preliminary injunction

 framework.

                                     III. Conclusion

    For the foregoing reasons, the Court DENIES Mr. Pullins's Motion (ECF No. 12)

 without prejudice.

    SO ORDERED.

          Date:       9/9/2021


    Distribution:

    PIERRE Q. PULLINS
    6120 Westlake Dr. N
    Apt. B
    Indianapolis, IN 46224

    Courtney Lyn Abshire
    INDIANA ATTORNEY GENERAL
    courtney.abshire@atg.in.gov

    Parvinder Kaur Nijjar
    INDIANA ATTORNEY GENERAL
    parvinder.nijjar@atg.in.gov

    Andrew J. Upchurch
    OFFICE OF CORPORATION COUNSEL
    andrew.upchurch@indy.gov




                                           7
